Citation Nr: 0524890	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  99-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
April 30, 1992, to September 29, 1992.  The appellant's 
service personnel documents reflect that the appellant has 
had periods of  ACDUTRA and inactive duty for training 
(INACDUTRA) at various times since May 1991 with the Army 
Reserves.  He retired in May 1999.

This matter comes before the Board of Appellants' Appeals 
(Board) on appeal from a rating decision of the Department of 
Appellants Affairs (VA) Boston, Massachusetts, Regional 
Office (RO).  In a February 1999 rating decision, the RO 
denied service connection for bipolar affective disorder and 
for bilateral sensorineural hearing loss.

In September 2000, the Board remanded the case to the RO for 
additional development.

In an August 2001 rating decision, the RO denied service 
connection for bipolar affective disorder, bilateral hearing 
loss, and tinnitus.  The appellant continued the appeal of 
the first two issues and also appealed for service connection 
for tinnitus.

This case was remanded in May 2003.  It has been returned for 
review by the Board.  


FINDINGS OF FACT

1.  The appellant does not have a hearing loss disability as 
defined by VA.

2.  The appellant's tinnitus is not of service origin.

3.  The appellant's variously diagnosed psychiatric disorders 
are not of service origin.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002); 38 C.F.R. § 3.385 (2004).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated during military service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for bilateral 
hearing loss, tinnitus, and variously diagnosed psychiatric 
disorders.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in March 
2001 and August 2004.  The content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letters advised the appellant what 
information and evidence was needed to substantiate the 
claims.  The letters also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claims and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case in 
February 2005 readjudicated each claim after content-
compliant notice had been provided, and without "taint" 
from prior adjudications.  Therefore, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria for service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of INACDUTRA.  38 U.S.C.A. §§ 
101(24), 1110, 1131.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The appellant is not a "veteran" because he served on ACDUTRA 
and INACDUTRA only, 38 C.F.R. §§ 3.1(d), 3.6, and is not 
entitled to the presumption of soundness at enlistment, 38 
U.S.C.A. §§ 1111, 1131, 1137 or the presumption of service 
incurrence of certain chronic diseases, 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137.  See Paulson v. Brown, 7 Vet. App. 466 
(1995).

When a claim is based on a period of ACDUTRA, there must be 
evidence that the individual concerned died or became 
disabled during the period of active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  See 38 U.S.C. §§ 101(2), 101(24), 1110; 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  In the 
absence of such evidence, the period of active duty for 
training would not qualify as "active military, naval, or air 
service" and the claimant would not achieve veteran status 
for purposes of that claim.  Harris v. West, 13 Vet. App. 509 
(2000).

Moreover, a pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation. Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).  Importantly, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

The appellant's statements describing his symptoms are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent regulations.

Service connection for bilateral hearing loss

The  May 1991 report of the examination that was conducted at 
the time of enlistment into the Army Reserves shows that the 
appellant's hearing was within normal limits.  Medical 
records show that in August 1996, the appellant forgot to 
insert his earplugs while firing his M-16.  He reported pain 
and ringing in his ear.  It was noted that his ears were 
partially occluded.  Cerumen was removed with a curvette.  
The diagnostic assessment was tinnitus.  Later that month, an 
examination was conducted at a non-VA facility.  The examiner 
noted that he had an audiometric pattern consistent with 
noise induced hearing loss.  He was advised to wear ear 
protection and told to return for follow up.  

A quinquennial physical examination was conducted in 
September 1996.  An audiogram revealed pure tone thresholds, 
as converted to ISO units, in decibels, at 1000, 2000, 3000, 
and 4000 hertz were 15, 15, 10, and 25, respectively, on the 
right and, 15, 20, 35, and 40, respectively, on the left.  
The diagnosis was high frequency hearing loss.  The record 
contains an April 1997 audiogram but the results are not 
interpreted by a medical professional.  

In April 1998, a fitness for duty examination was conducted.  
It was noted that the appellant had mild high frequency 
hearing loss in the right ear in the 4000 to 8000 hertz 
range.  

An examination was conducted for VA in August 2004.  The 
appellant reported his medical history and current symptoms.  
The examiner reported the results of an audiogram.  The air 
conduction values were 20, 15, 15, 15, and 20 in the right 
ear and 20, 10, 15, 15, and 20 in the left ear.  The average 
for the right ear was 16.25 decibel loss and in the left ear 
the average was 15 decibel loss. The speech recognition was 
100 percent in each ear.  In reporting the diagnosis, the 
examiner noted there was no diagnosis of hearing loss as 
there was no pathology in this regard.  Further the 
appellant's bilateral tinnitus was intermittent and 
infrequent.  As the appellant did not have a sensorineural 
hearing loss, this suggested that the hearing loss noted in 
August and September 1996 was temporary in nature and the 
appellant's hearing had returned to normal.  In regard to 
tinnitus, it was well compensated and was not bothersome.  
The etiology of the tinnitus was unknown.  The examiner based 
this on the fact that the appellant did not exhibit current 
hearing loss.  Further, the infrequent and mild nature of the 
tinnitus made it non-pathologic.    

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In regard to bilateral ear hearing loss, the record does not 
support a conclusion that the appellant has current 
disability, that is, an impairment in earning capacity as the 
result of the claimed disease or injury as set forth in 
38 C.F.R. § 4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997). 

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The service 
medical records show that he was treated on one occasion for 
bilateral ear hearing loss.  Although his hearing was 
decreased in August and September 1996, it appears to have 
improved and there is no evidence of a current bilateral 
hearing loss disability.  Thresholds of 20 decibels and below 
were recorded.  This, does not meet the regulatory definition 
for hearing loss disability as set forth in 38 C.F.R. 
§ 3.385.  Further, speech audiometry revealed speech 
recognition ability of 100 percent in each ear.  The examiner 
reported that the appellant's hearing was within normal 
limits.    

Therefore, even with consideration of the appellant's 
exposure to noise during his military service, which is 
conceded for the limited purposes of this decision, the 
appellant, at this time, does not have the minimum hearing 
loss required to be considered a "disability" for VA 
purposes.  

Service connection for tinnitus 

The Board also finds that the evidence does not support the 
appellant's theory that tinnitus is a result of his military 
service.  First of all, the current diagnosis is equivocal at 
best, since the examiner noted that the tinnitus is 
"non-pathologic."  

Regardless, the more significant problem with his service 
connection claim arises with the third element of Hickson: 
competent medical evidence of a nexus, or link, between his 
military service and his tinnitus.  Although he asserts that 
his tinnitus is related to military service, his own 
assertions are of little probative value and do not serve to 
establish service connection.  In fact, the sole medical 
opinion addressing the possibility of a relationship between 
the claimed tinnitus and the reported noise exposure during 
the appellant's period of military service does not agree 
with the appellant's theory.  Rather, it notes that the 
etiology of his tinnitus is unknown.  The physician reviewed 
the pertinent medical evidence and examined the appellant.  
The Board places great weight on the report of the examiner, 
due to the thorough review of the appellant's medical 
history, the discussion of the appellant's symptoms, the 
review of the contention regarding the etiology of tinnitus, 
and expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 
(1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  

In summary, the Board finds that it would require resorting 
to speculation to conclude that the appellant's claimed 
disability is related to his military service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for 
tinnitus.   

Service connection for a psychiatric disorder 

A private hospital report shows that the appellant received 
inpatient psychiatric care beginning in November 1995.  He 
sought help for depressed mood and alcohol abuse.  He had 
depression in the past but it had severely intensified due to 
the loss of a major scholarship.  The diagnoses included 
major depression and alcohol abuse.  Thereafter, private 
medical records, as well as Social Security Administration 
(SSA) records dated as late as 2004 relate that the appellant 
has continued to receive psychiatric care for variously 
diagnosed psychiatric disorders including bipolar disorder, 
frontal network dysfunction and a right hemisphere learning 
disorder, adjustment disorder, and attention deficit 
hyperactivity disorder, inattentive type against a background 
of bipolar disorder and obsessive-compulsive personality 
traits.  

In regard to military psychiatric treatment, in April 1998, a 
fitness for duty examination was conducted.  It was noted 
that the appellant was taking medication for depression.  The 
examiner noted that he appeared well compensated and was 
about to graduate from an university with a bachelors degree.  
The examiner did not find a reason to find him unfit for 
duty.   

A VA examination was conducted in December 1998.  The 
examiner noted the appellant's service and medical history.  
The diagnosis was bipolar disorder.  The examiner noted that 
the his psychiatric disorder did not appear to be related to 
his military service.  

In light of the appellant's medical history and opinions of 
VA examiner, the Board finds that his claim for service 
connection must be denied.  Pursuant to 38 C.F.R. § 3.303(c) 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  Furthermore, substance 
abuse is deemed by statute to be the result of willful 
misconduct and cannot itself be service connected.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); 38 U.S.C.A. 
§ 105(a), 1110.

The Board notes that all the competent medical evidence of 
record indicates the appellant's current psychiatric disorder 
did not originate during a period of active service.  
Furthermore, the Board also finds that it would be 
unreasonable to conclude that the appellant's brief periods 
of ACDUTRA could have so affected the appellant's underlying 
psychiatric disability as to have resulted in a permanent 
increase in such psychiatric disability.  This would require 
a great deal of speculation.  The records from the 
appellant's active duty do not refer to any treatment for a 
psychiatric disorder, and, while there is a report from 
military mental health professionals discussing the 
appellant's psychiatric problems, the records do not show 
that the appellant was specifically treated for his disorders 
at anytime during training. 

Moreover, the Board observes that there is no competent 
(i.e., medical) evidence suggesting that the appellant's 
current psychiatric disorders are related to service or 
otherwise had their origin during the appellant's period of 
active military service.  The only medical opinion of record 
indicates that there is no nexus or relationship.  

While the appellant believes his variously diagnosed 
psychiatric disorders either originated in or were aggravated 
by service,  the only support for his contentions is found in 
his own statements.  However, they are not otherwise 
substantiated by competent medical evidence.  Moreover, he is 
not qualified to render a medical diagnosis or a medical 
opinion concerning the etiology of this condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Mercado-
Martinez v. West, 1 Vet. App. 415, 419 (1998), citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  So his allegation, 
alone, has little to no probative value.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a chronic acquired psychiatric disorder. 

Since in each of the above cases the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a chronic acquired psychiatric 
disorder is denied.





	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


